Exhibit 10.2

DAKTRONICS, INC.
2015 STOCK INCENTIVE PLAN
RESTRICTED STOCK AWARD AGREEMENT


THIS RESTRICTED STOCK AWARD AGREEMENT (the “Agreement”), dated as of
%%AWARD_DATE,’DD-Month-YYYY’%-% (the “Date of Grant”), is made by and between
Daktronics, Inc., a South Dakota corporation (the “Company”), and
%%FIRST_NAME%-% %%MIDDLE_NAME%-% %%LAST_NAME%-% (the “Recipient”).
WHEREAS, the Company has adopted the Daktronics, Inc. 2015 Stock Incentive Plan
(the “Plan”), pursuant to which the Company may grant “Restricted Stock,” as
defined in the Plan; and
WHEREAS, the Company desires to grant to the Recipient the number of shares of
Restricted Stock provided for herein.
NOW, THEREFORE, in consideration of the recitals and the mutual agreements
herein contained, the parties hereto agree as follows:
Section 1.
Grant of Restricted Stock Award



(a)Grant of Restricted Stock Award. The Company hereby grants to the Recipient
%%TOTAL_SHARES_GRANTED,’999,999,999’%-% shares of Restricted Stock (the “Award”)
on the terms and conditions set forth in this Agreement and as otherwise
provided in the Plan.


(b)Incorporation of Plan. The provisions of the Plan are hereby incorporated
herein by reference. Except as otherwise expressly set forth herein, this
Agreement shall be construed in accordance with the provisions of the Plan. Any
capitalized terms not otherwise defined in this Agreement shall have the
definitions set forth in the Plan. The Committee shall have final authority to
interpret and construe the Plan and this Agreement and to make any and all
determinations thereunder, and its decision shall be binding and conclusive upon
all persons, including the Company and the Recipient, in respect of any
questions arising under the Plan or this Agreement. To the extent any provision
in this Agreement is inconsistent with any provision of the Plan, the Plan shall
govern.


Section 2.Terms and Conditions of Award


(a)Restrictions. The shares of Restricted Stock granted hereunder and any
interest therein may not be sold, assigned, transferred, pledged or otherwise
encumbered, except by will or the laws of descent and distribution, during the
period from the Date of Grant until the outstanding restrictions on such shares
lapse as set forth in Sections 2(d) and (f) (the “Restricted Period”). Any
attempt to dispose of any Restricted Stock in contravention of the above
restriction shall be null and void and without effect.


(b)Certificate; Restrictive Legend. Any certificate issued for Restricted Stock
prior to the lapse of any outstanding restrictions relating thereto shall be
inscribed with the following legend:


The transferability of this certificate and the shares of Stock represented
hereby are subject to the terms and conditions (including forfeiture) of the
Daktronics, Inc. 2015 Stock Incentive Plan and an Agreement governing the grant
of Restricted Stock. Copies of such Plan and Agreement are on file in the
offices of Daktronics, Inc. Certificate(s) evidencing the Restricted Stock
granted hereunder shall be held in the Company’s custody until all restrictions
thereon have lapsed. As a condition of this Award, the Recipient shall have
delivered a stock power, endorsed in blank, relating to the Stock covered by
this Award.
(c)Ownership of Shares. Subject to the restrictions set forth in the Plan and
this Agreement, during the Restricted Period, the Recipient shall have, with
respect to the shares of Restricted Stock granted hereunder, all of the rights
of a shareholder of the Company, including the right to vote such shares and the
right to receive any cash dividends.


(d)Lapse of Restrictions. Except as may otherwise be provided herein, the
restrictions on transfer set forth in Section 2(a) shall lapse as to all shares
of Restricted Stock subject to the Award on the first anniversary of




--------------------------------------------------------------------------------

Exhibit 10.2

the Date of Grant; provided that the Recipient has continuously provided service
as a Director to the Company beginning on the Date of Grant and ending on the
first anniversary of the Date of Grant.


The Committee may, in its discretion, waive, in whole or in part, any or all
restrictions with respect to the Restricted Stock if it finds such waiver would
be in the Company’s best interest.
Upon the lapse of restrictions relating to Restricted Stock, the Company shall
promptly deliver to the Recipient or his/her personal representative a stock
certificate representing a number of shares of Stock, free of the restrictive
legend described in Section 2(b), equal to the number of shares of Restricted
Stock with respect to which such restrictions have lapsed.
(e)Termination of Employment or Service. If the Recipient’s service with the
Company terminates for any reason other than a Change in Control Termination
prior to the lapsing of restrictions with respect to any portion of the
Restricted Stock granted hereunder, such portion of the Restricted Stock held by
the Recipient shall be automatically forfeited by the Recipient as of the date
of termination, without payment therefor.


(f)Change in Control Termination. Upon the occurrence of a Change in Control
Termination, all restrictions on any portion of the Award shall immediately
lapse.


(g)Tax Withholding. No later than the date on which any part of the Award first
becomes includable as income to the Recipient for income tax purposes (or in
connection with this grant, if the Recipient makes an election under Section
83(b) of the Code), the Recipient shall pay to the Company, or make arrangements
satisfactory to the Committee to pay, any federal, state or local taxes that the
law requires the Company to withhold with respect to the Award. The Company’s
obligations under the Plan are conditional on such payment or arrangements and,
to the extent permitted by law, the Company, any Parent Corporation and any
Subsidiary may deduct such taxes from any payment of any kind otherwise due to
the Recipient. Subject to applicable law and such requirements as the Committee
imposes, the Recipient may elect, by written notice to the Company, to satisfy
part or all of the Company’s withholding obligations by (i) authorizing the
Company to retain Stock to which the Recipient is otherwise entitled under the
Plan or (ii) delivering Stock that the Recipient already owns; provided,
however, that such Stock may be used to satisfy not more than the Company’s
minimum statutory withholding obligation (based on minimum statutory withholding
rates for federal and state tax purposes, including payroll taxes).


(h)Investment Intent. Prior to the issuance and delivery to the Recipient of
shares of Stock subject to the Award, the Recipient shall, if required by the
Committee, demonstrate an intent to hold the shares of Stock acquired subject to
the Award for investment and not with a view to resell or distribute such shares
to the public, by delivering to the Company an investment certificate or letter
in such form as the Committee may require.


(i)Stop Transfer Order. All certificates for Stock delivered under the Plan
shall be subject to such stop transfer orders and other restrictions as the
Committee may deem advisable under the rules, regulations and other requirements
of the Securities and Exchange Commission, any stock exchange upon which the
Stock may then be listed, and any applicable federal or state securities law,
and the Committee may cause a legend or legends to be placed on any such
certificates to make appropriate reference to such restrictions.


Section 3.Miscellaneous


(a)Notices. Unless otherwise determined by the Committee, any and all notices,
designations, consents, offers, acceptances and any other communications
provided for herein shall be given in writing and shall be delivered either
personally or by registered or certified mail, postage prepaid, which shall be
addressed, in the case of the Company to the Chief Financial Officer at the
principal office of the Company and, in the case of the Recipient, to
Recipient’s address appearing on the books of the Company or to Recipient’s
residence or to such other address as may be designated in writing by the
Recipient.


(b)Compliance with Laws. No shares of Stock will be issued under the Plan unless
the issuance complies with all applicable provisions of law, including, without
limitation, those relating to securities laws and stock exchange listing
requirements.


(c)No Right to Continued Service. Nothing in the Plan or in this Agreement shall
confer upon the Recipient any right to continued service or contract with the
Company, any Parent Corporation or any Subsidiary or shall interfere with or
restrict in any way the right of the Company, any Parent Corporation or any
Subsidiary, which




--------------------------------------------------------------------------------

Exhibit 10.2

are hereby expressly reserved, to remove, terminate or discharge the Recipient
at any time for any reason whatsoever, with or without Cause.


(d)Bound by Plan. By signing this Agreement, the Recipient acknowledges that
he/she has received a copy of the Plan, has had an opportunity to review the
Plan and agrees to be bound by all the terms and provisions of the Plan.


(e)Successors. The terms of this Agreement shall be binding upon and inure to
the benefit of the Company, its successors and assigns, and of the Recipient and
the beneficiaries, executors, administrators, heirs and successors of the
Recipient.


(f)Validity/Invalidity. The invalidity or unenforceability of any particular
provision hereof shall not affect the other provisions hereof, and this
Agreement shall be construed in all respects as if such invalid or unenforceable
provision had been omitted.


(g)Modifications. No change, modification or waiver of any provision of this
Agreement shall be valid unless the same is in writing and signed by the parties
hereto.


(h)Entire Agreement. This Agreement and the Plan contain the entire agreement
and understanding of the parties hereto with respect to the subject matter
contained herein and therein and supersede all prior communications,
representations and negotiations in respect thereto.


(i)Governing Law. This Agreement and the rights of the Recipient hereunder shall
be construed and determined in accordance with the laws of the State of South
Dakota, without regard to the conflicts of law provisions thereof.


(j)Headings. The headings of the Sections hereof are provided for convenience
only and are not to serve as a basis for interpretation or construction, and
shall not constitute a part, of this Agreement.


(k)Counterparts. This Agreement may be executed in counterparts, each of which
shall be deemed an original, but all of which together shall constitute one and
the same instrument.


By the Recipient’s signature and the signature of the Company’s representative
below, or by the Recipient’s acceptance of this Award through the Company’s
online acceptance procedure, this Agreement shall be deemed to have been
executed and delivered by the parties hereto as of %%AWARD_DATE,’DD Month
YYYY’%-%.

--------------------------------------------------------------------------------



DAKTRONICS, INC.


By: /s/ Reece A. Kurtenbach         
Reece A. Kurtenbach
Its: Chairman of the Board, President & CEO    




RECIPIENT


Signature:     
Printed Name: %%FIRST_NAME%-% %%MIDDLE_NAME%-% %%LAST_NAME%-%




